Citation Nr: 0217894	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-06 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than October 31, 
2000, for service connection for sinusitis with headaches.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from April 1966 to 
January 1970.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by 
the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Sioux Falls, South Dakota.

The veteran's April 2002 statement of the case considered 
a claim for an increased evaluation for the veteran's 
service-connected sinusitis with headaches as well as the 
earlier effective date claim now before the Board.  On the 
veteran's May 2002 substantive appeal, the veteran stated 
that he only wished to appeal the denial of his claim for 
an earlier effective date.  Accordingly, only the issue of 
entitlement to an effective date earlier than October 31, 
2000, for entitlement to service connection for sinusitis 
with headaches, is now before the Board.


FINDINGS OF FACT

1.  In May 1971, the RO denied an original claim of 
entitlement to service connection for sinusitis; in a 
letter dated in May 1971, the RO notified the veteran of 
this decision and his appellate rights.

2.  The veteran did not appeal the RO's May 1971 decision.

3.  On October 31, 2000, the RO received the veteran's 
request to reopen the claim of entitlement to service 
connection for sinusitis.

4.  In an April 2001 decision, the RO granted the 
veteran's claim for service connection for sinusitis with 
headaches and assigned an effective date of October 31, 
2000.


CONCLUSION OF LAW

The criteria for an effective date prior to October 31, 
2000, for an award of service connection for sinusitis 
with headaches, have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  The Act is applicable to all 
claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C. 5107.  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which was effective August 29, 2001.  The amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), apply to any 
claim to reopen a finally decided claim received on or 
after August 29, 2001.  VA has stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

A February 2001 letter from the RO, the April 2001 rating 
action, and the April 2002 statement of the case, informed 
the veteran of the information and evidence needed to 
support his claim, the applicable law, and the development 
responsibilities and activities of the VA and the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Hence, the VA's notification requirements have been met, 
and the VA has no outstanding duty to inform.

The veteran has submitted numerous letters and medical 
evidence, and he provided testimony at a December 2001 
hearing before a hearing officer.  He has not identified 
any outstanding available evidence necessary to 
substantiate his claim.  Therefore, no further assistance 
to the veteran with the development of evidence is 
required.  In the circumstances of this case, a remand to 
have the RO apply the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The 
VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of VA resources is not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider the matters before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


The veteran seeks an earlier effective date for the award 
of service connection for sinusitis with headaches.  At 
his December 2001 hearing the veteran asserted that he 
should have been granted service connection for his sinus 
disability effective from his original claim in 1971.  The 
veteran stated that when he first got out of the military 
he did not understand what his rights were as a veteran 
and the appeal process.  He also testified that there were 
several other emotional facts that kept him from pursuing 
his claim.

The record reveals that the veteran first submitted a 
claim for service connection for a sinus disorder in 
February 1971.  On VA examination in April 1971 the 
examination and the X-rays were negative for sinusitis.   

The veteran was denied service connection for sinusitis by 
rating action in May 1971.  Later in May 1971 the RO 
mailed the veteran notice of the rating decision.  This 
letter also informed the veteran of his appellate rights.  
The veteran failed to file a timely appeal with this 
rating decision and that decision is now final.  38 C.F.R. 
§ 20.302 (2002).

In October 2000 the veteran, through his service 
representative, submitted a request to reopen a claim for 
service connection for a sinus problem.  This claim was 
received by the RO on October 31, 2000.  The veteran was 
provided a VA examination in January 2001.  The examiner 
indicated that the veteran had chronic sinusitis with 
sinus headaches resulting from service.  In November 2001 
the veteran submitted four lay statements from friends who 
stated that they had known the veteran for many years and 
that they had known the veteran to have sinus problems and 
headaches during those years.  Based on the evidence of 
record, the RO awarded the veteran service connection for 
sinusitis with headaches.  The veteran's award of service 
connection was made effective October 31, 2000.  In 
October 2001 the veteran submitted a timely notice of 
disagreement with the October 31, 2000 effective date, and 
asserted that an effective date in 1971 was in order.

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
date of receipt of application therefor.  38 U.S.C.A. § 
5110(a).  If, however, a claim of entitlement to service 
connection is received within a year following separation 
from service, the effective date will be the day following 
separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a reopened claim will be the date of 
receipt of claim or the date entitlement arose, whichever 
is later, except as provided in § 20.1304(b)(1) of this 
chapter.  38 C.F.R. § 3.400(r).  The Board notes that 
38 C.F.R. § 20.1304(b)(1) is not applicable to the 
veteran's claim.

The veteran asserts that he did not understand his 
appellate rights in 1971 and that he had emotional issues 
at that time that prevented him from appealing the May 
1971 rating decision.  The veteran has not been shown to 
have a service-connected disability which precluded him 
from timely completing an appeal.  As such, the applicable 
law does not provide for an earlier effective date under 
the circumstances asserted.  As noted above, the veteran 
was provided notice of the denial and his appellate rights 
at that time, and he did not submit an appeal.  No 
correspondence was received from the veteran indicating 
that he sought service connection for a sinus disability 
following the May 1971 RO decision, until October 31, 
2000.  The record clearly indicates that the veteran's 
reopened claim was received by the RO on October 31, 2000.  

As the date of receipt of the veteran's reopened claim is 
later than the date entitlement arose, the effective date 
of the award of service connection for sinusitis with 
headaches must be the date of receipt of the reopened 
claim, October 31, 2000.  38 C.F.R. § 3.400(r).  
Therefore, the RO assigned the earliest possible effective 
date for its grant of the reopened claim for service 
connection for sinusitis with headaches.  An effective 
date earlier than October 31, 2000 is not warranted.  Id.

Since the pertinent facts are not in dispute and the law 
is dispositive, the veteran's claim must be denied because 
of the absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

An effective date earlier than October 31, 2000, for 
entitlement to service connection for sinusitis with 
headaches, is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

